UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

DEBORAH ANN YOUNG,

                       Plaintiff,                1:17-cv-00844-MAT
           -v-                                   DECISION AND ORDER

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                  Defendant.
____________________________________


                                INTRODUCTION

      Deborah Ann Young (“Plaintiff”), proceeding pro se, brings

this action under Titles II and XVI of the Social Security Act

(“the Act”), seeking review of the final decision of the Acting

Commissioner of Social Security (“the Commissioner” or “Defendant”)

denying her applications for Disability Insurance Benefits (“DIB”)

and     Supplemental      Security    Income      (“SSI”).    The     Court    has

jurisdiction over the matter pursuant to 42 U.S.C. §§ 405(g),

1383(c). Presently before the Court is Defendant’s motion for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules    of   Civil   Procedure.     For   the    reasons    set    forth   below,

Defendant’s motion is granted, the Commissioner’s decision is

affirmed, and the complaint is dismissed.

                            PROCEDURAL BACKGROUND

      On      September    9,   2013,      Plaintiff     protectively         filed

applications for DIB and SSI, alleging disability as of May 28,

2013. Administrative Transcript (“T.”) 198-200. The claims were
initially denied on November 20, 2013. T. 99-102. At Plaintiff’s

request, a hearing was conducted on January 14, 2016, in Buffalo,

New York by administrative law judge (“ALJ”) Lynette Gohr, with

Plaintiff appearing pro se. T. 37-48. Upon Plaintiff’s request, the

hearing    was   adjourned    so   Plaintiff     could   obtain   legal

representation. On April 11, 2016, a second hearing was conducted

in Buffalo, New York by ALJ Gohr. T. 49-84. Plaintiff appeared with

her attorney, John Luhr, and testified. A vocational expert (“VE”)

also testified. Id. The ALJ issued a partially favorable decision

on May 3, 2016. T. 8-22. Plaintiff appealed the decision to the

Appeals Council (“AC”), which denied Plaintiff’s request for review

on June 19, 2017, making the ALJ’s decision the final decision of

the Commissioner. T. 1-6. This action followed.

                           THE ALJ’S DECISION

     The   ALJ   applied     the   five-step    sequential   evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. §§ 404.1520(a) and 416.920(b). Initially, the ALJ

determined that Plaintiff met the insured status requirements of

the Act through June 30, 1981.     T. 14.

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since May

28, 2013, the alleged onset date. Id.

     At step two, the ALJ determined that through Plaintiff’s last

insured date of June 30, 1981, there were no medical signs or


                                    2
laboratory findings to substantiate the existence of a medically

determinable impairment. Id. The ALJ further found that since the

alleged onset date of May 28, 2013, Plaintiff had the following

“severe” impairments: low back status-post lumbar laminectomy with

degenerative      disc    disease;    migraines;    obesity;    and   cognitive

disorder. T. 15.

      At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. Id.

      Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform the

full range of light work as defined in 20 C.F.R. § 416.967(b). T.

16.

      At step four, the ALJ concluded that Plaintiff had no past

relevant work. T. 20. At step five, the ALJ found that, considering

Plaintiff’s age, education, work experience, and RFC, there were

jobs that existed in significant numbers in the national economy

that Plaintiff could perform prior to turning fifty-five years old

on June 17, 2013.1 Accordingly, the ALJ found that Plaintiff was

not disabled prior to June 17, 2013. T. 21. The ALJ further found



      1

      In   her decision, ALJ Gohr incorrectly noted Plaintiff’s birthday as June
17th. T.    21. However, Plaintiff testified, and the administrative records
indicate   that Plaintiff’s birthday is June 18th. See T. 53, 87. This minor error
does not   impact the Court’s analysis, inasmuch as it favored Plaintiff.

                                         3
that upon turning fifty-five, Plaintiff’s age category changed.

Taking Plaintiff’s new age category, education, work experience,

and RFC into consideration, the ALJ found there were no longer jobs

that exist in significant numbers in the national economy that

Plaintiff could perform. T. 21. The ALJ accordingly found that

Plaintiff became disabled on June 17, 2013. Id.

                                    SCOPE OF REVIEW

         A     district     court      may    set     aside    the     Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the


                                              4
Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                     DISCUSSION

     In a complaint filed with this Court on August 25, 2017,

Plaintiff contends: (1) the ALJ improperly ignored Plaintiff’s

treating physician’s statement that Plaintiff’s onset date was

November 8, 1980; (2) the ALJ improperly ignored prior favorable

disability determinations and reports; and (3) the ALJ failed to

consider Plaintiff’s 2009 traumatic brain injury when assessing

Plaintiff’s   RFC.   In   the    instant     motion   for   judgment     on   the

pleadings, the Commissioner contends that these arguments lack

merit and that the Commissioner appropriately found that Plaintiff

was not entitled to benefits prior to June 17, 2013. For the

reasons set forth below, the Court finds that Plaintiff’s arguments

are without merit and that the Commissioner’s determination must be

affirmed.

I.   Plaintiff Did Not Qualify for DIB Benefits

     The record shows Plaintiff was last employed in November 1980.

T. 251. In her decision, the ALJ determined Plaintiff met the

insured status requirements of the Social Security Act (“the Act”)

through June 30, 1981. T. 14. Accordingly, to qualify for DIB,

Plaintiff   was   required      to    demonstrate   that    she   was   under   a

disability that began on or before June 30, 1981. For the reasons


                                         5
set forth below, the Court agrees with the ALJ’s finding that

Plaintiff was not under a disability as defined by the Act prior to

her date last insured and accordingly was not eligible for DIB

benefits.

      Plaintiff sustained a back injury while at work in 1980, for

which she received Workers’ Compensation benefits for several

years. T.    304,    309.   However,   the      record    contains       no   medical

evidence prior to a 1988 letter to the Workers’ Compensation Board

from Dr. Ismet Hallac. T. 305. In the letter, Dr. Hallac reported

Plaintiff had intermittent back pain and that her examination

showed guarded back movements, markedly depressed knee and ankle

reflexes, and a positive straight leg raising test at eighty

degrees. Dr. Hallac noted that he advised Plaintiff to continue

with her present course of activities and be re-examined in six to

eight months. Id.

      As noted above, at step two of the sequential analysis, the

ALJ found that there were no medical signs or laboratory findings

to    substantiate    the   existence      of    a     medically     determinable

impairment prior to Plaintiff’s date last insured of June 30, 1981.

T. 14. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(Plaintiff has the burden of proving at steps two through four of

the   sequential     evaluation   process       that     she   had   a    medically

determinable impairment that prevented her from working). The ALJ’s

conclusion is supported by the record. Dr. Hallac’s letter from


                                       6
1988 (seven years after the date last insured) does not support the

conclusion that Plaintiff was under a disability as defined in the

Act prior to June 30, 1981, nor does any other medical evidence in

the record. Plaintiff thus failed to meet her step two burden of

proving she had a medically determinable impairment that prevented

her from working. Because Plaintiff failed to meet this burden by

supplying any medical evidence demonstrating she was under a

disability prior to June 30, 1981, she was not disabled within the

meaning of the Act and thus was not entitled to DIB. See Larocque

v. Astrue, No. 06-CV-0316-A(F), 2008 WL 4104522, at *4-5 (W.D.N.Y.

Aug. 29, 2008) (plaintiff was ineligible for DIB where substantial

evidence supported ALJ’s finding that plaintiff did not have a

medical impairment prior to the date last insured because the

record contained no medical evidence for the relevant period).

     Plaintiff argues that her treating physician Dr. Michael

Jordan’s statement that Plaintiff’s approximate onset date was

November 8, 1980, should constitute the medical evidence required

to   establish   a   medically   determinable   impairment   prior   to

Plaintiff’s date last insured. For the reasons set forth below, the

Court finds this argument unavailing.

     Plaintiff began treating with Dr. Jordan in 2013. T. 57. On

March 14, 2016, Dr. Jordan completed a medical statement for Social

Security disability claim. T. 640-41. Dr. Jordan opined that

Plaintiff had moderate pain from standing for thirty minutes at one


                                   7
time, sitting for two hours at one time, lifting ten pounds on an

occasional basis, lifting five pounds on a frequent basis, and

occasionally      bending    and     stooping.       T.   640.     He   noted   that

Plaintiff’s    approximate        onset    date   of    her low    back   pain was

November 8, 1980. T. 641.

      Dr. Jordan’s statement regarding Plaintiff’s limitations as of

2016 is not acceptable as medical evidence for a period three

decades before his treatment of Plaintiff. Dr. Jordan was not a

“treating physician” prior to Plaintiff’s date last insured, and

has no special knowledge regarding her condition at that time.

Monette   v.     Astrue,    269    F.     App’x   109,    112    (2d    Cir.    2008)

(unpublished opn.) (ALJ not required to give controlling weight to

doctor’s opinion where doctor “was not a treating physician during

the time in question”) (citing Arnon v. Bowen, 882 F.2d 34, 41 (2d

Cir. 1989) (finding that a doctor who did not treat plaintiff

during the relevant period was not a “treating physician” within

the meaning of the rule, because “there simply was no ongoing

physician-treatment relationship” and the doctor was therefore “not

in a unique position to make a complete and accurate diagnosis” for

the   relevant    period)).       Dr.     Jordan’s     statement    regarding     the

approximate onset date was not based on his medical knowledge of

Plaintiff’s    impairments,        but    was   instead    apparently     based    on

Plaintiff’s reports. Accordingly, the Court finds that Dr. Jordan’s

2016 medical statement regarding Plaintiff’s condition in 1980 is


                                           8
not probative      and   does    not   serve    as    evidence     establishing       a

medically determinable impairment prior to June 30, 1981.

      For   all   the    foregoing reasons,          the   Court   finds      the   ALJ

properly determined Plaintiff was not eligible to qualify for DIB

benefits. Accordingly, remand is not warranted on this basis.

II.   The ALJ’s Finding that Plaintiff Was Not Entitled to SSI Prior
      to June 17, 2013, Is Supported by Substantial Evidence

      Plaintiff also argues the ALJ erred in determining Plaintiff’s

application for SSI, because she failed to consider Plaintiff’s

2009 traumatic brain injury and did not include any cognitive

limitations when assessing Plaintiff’s RFC. For the reasons set

forth   below,    the    Court   finds   that    any       error   by   the   ALJ    in

considering Plaintiff’s SSI application was harmless.

      As a threshold matter, the Court notes that Plaintiff applied

for SSI on May 28, 2013. (T. 177). “SSI benefits are only available

from the date of the application.” Fessett v. Barnhardt, No.

6:03-CV-1004, 2008 WL 819737, at *2 n.3 (N.D.N.Y. Mar. 25, 2008);

see also 20 C.F.R. § 416.335 (the earliest month for which SSI

benefits can be paid is “the month following the month you filed

the application”). Moreover, the ALJ found that Plaintiff was

disabled and entitled to SSI as of June 17, 2013. Accordingly, the

sole period of SSI benefits in question in this matter is May 28,

2013, through June 17, 2013.

      A.    Plaintiff’s Cognitive Impairments



                                         9
     On October 31, 2009, Plaintiff presented to Dr. Minsoo Kang

for a neurological consultation. T. 593-94. Plaintiff reported she

had been involved in a motor vehicle accident in February 2009 and

had been experiencing pounding, throbbing headaches since then. T.

593. Plaintiff further reported she fell and hit her head on

concrete on October 6, 2009 and went to Kenmore Mercy Hospital. Id.

A CT-scan of the brain showed no acute intracranial process.

However, at the consultation, Plaintiff reported to Dr. Kang that

she continued to have severe headaches associated with light and

noise sensitivity, as well as nausea, vomiting, pain and tenderness

in the neck, and difficulty concentrating. Id. Dr. Kang assessed

Plaintiff with postconcussive syndrome, recommended she undergo an

MRI and try various medications for her pain. T. 594.

     On June 16, 2011 and June 21, 2011, Plaintiff underwent a

cognitive and psychological evaluation by Dr. Michael P. Santa

Maria at Dr. Kang’s request. T. 316-22. Plaintiff reported that

since    her   fall   in   October   2009    she   had   experienced   marked

neurological difficulties, including difficulty recalling details

of conversations, difficulty remembering names, and difficulty with

navigation and directions. T. 316.

     Plaintiff performed poorly on a number of neuropsychological

tests,    including    intelligence,        language,    spatial   abilities,

learning and memory. T. 318-20. However, Dr. Santa Maria also

reported that Plaintiff’s performance across multiple memory effort


                                      10
measures was well-below established cutoffs for adequate effort. T.

322. Dr.    Santa       Maria    noted   that     this    marked     discrepancy     was

incompatible with a history of reported traumatic brain injury with

loss of consciousness of a few seconds. Id. Dr. Santa Maria also

reported a marked disparity between Plaintiff’s speech between his

examinations on June 16, 2011 and June 21, 2011. Specifically, he

noted   Plaintiff       demonstrated       marked       word-finding      problems   in

conversation on June 21, 2011, only after she overtly reported

having such problems. Id. Dr. Santa Maria opined his findings were

compatible with poor effort and malingered cognitive impairment. He

also noted       that    his    findings      raised     the   question    of   symptom

exaggeration with regard to Plaintiff’s alleged injuries of 1980,

1990, and    2009.       Id.    Dr.   Santa     Maria    assessed     Plaintiff    with

malingering,      pain    disorder       associated       with   a   combination     of

psychological and physiological factors, personality disorder, and

noted there was an absence of evidence of any persisting measurable

postconcussive symptomatology. T. 321.

     On November 4, 2013, Dr. Kristina Luna performed a psychiatric

evaluation on Plaintiff at the Social Security Administration’s

request.    T.     349-53.       Upon    examination,          Plaintiff    exhibited

stammering speech, with impaired expressive and receptive language

due to delayed processing and response time. T. 351. Plaintiff’s

concentration was mildly impaired due to limited intellectual

functioning secondary to head trauma. Dr. Luna did not formally


                                           11
assess Plaintiff’s intellectual functioning, but she noted it

appeared to be in the borderline range of functioning. Plaintiff

exhibited good insight and judgment. Id.

     Dr. Luna opined that Plaintiff had no limitation in her

ability to make appropriate decisions and appropriately deal with

stress and was only mildly impaired in her ability to follow and

understand simple directions and instructions, perform simple tasks

independently, learn new tasks, and relate adequately with others.

T. 352. Dr. Luna further opined that Plaintiff was moderately

limited in her ability to maintain attention and concentration,

learn new tasks, and perform complex tasks independently, noting

that Plaintiff would need supervision. Id.

     In her decision, the ALJ gave Dr. Luna’s opinion great weight,

noting it was based on an examination by a doctor with programmatic

knowledge and was consistent with the record. T. 20. The ALJ gave

Dr. Santa Maria’s opinion little weight because he was not a

treating provider and his opinion was not based on a longitudinal

medical history. T. 20.

     B.   The VE’s Testimony

     At the hearing, the ALJ posed two hypothetical questions to

the VE. Both of the hypothetical questions included several non-

exertional limitations and each had various exertional limitations.

Specifically, both hypotheticals limited the individual to simple,

routine and repetitive tasks, with minimal changes in work routine


                                12
and    processes,      and     occasional         interaction     with   supervisors,

coworkers     and     the    public.    T.    81.    The   VE    testified    that    an

individual with those non-exertional limitations, coupled with the

ability to perform a full range of medium work, with the additional

limitations of never working at unprotected heights or around

moving      mechanical       parts,    and    occasional        stooping,    kneeling,

crouching and crawling, would be capable of work as a kitchen

porter/dishwasher, hand packer, or packaging machine operator when.

T. 81-82. The VE further testified that a hypothetical individual

with    the    same    limitations       noted       above,     and   the   additional

exertional limitations of the need to change positions after forty

minutes of standing and no prolonged walking for more than twenty

minutes at a time, would be capable of working as a laundry worker

2, packaging machine tender, and warehouse work. T. 82-83.

       C.     Any Error Was Harmless Because the ALJ Incorporated
              Nonexertional   Limitations   Related  to   Plaintiff’s
              Migraines and Cognitive Impairment in the RFC

       At step two, the ALJ found that Plaintiff’s severe impairments

since the alleged onset date of May 28, 2013, included migraines

and a cognitive disorder. T. 15. “When finding an impairment severe

at step two of the sequential analysis, the ALJ is, by definition,

finding that the impairment significantly limits the claimant’s

physical or mental ability to perform basic work activities.” Green

v.    Berryhill,      No.    1:17-CV-00853-MAT,        2018     WL    4764895,   at   *5

(W.D.N.Y. Oct. 2, 2018) (citing 20 C.F.R. § 404.1520(c)); see also


                                             13
20 C.F.R. § 416.920(c). Accordingly, the ALJ is required to provide

a discussion of how each severe impairment impacts the claimant’s

ability to perform work-related activities. See, e.g., “The RFC

assessment must include a narrative discussion describing how the

evidence supports each conclusion, citing specific medical facts

(e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).”   Marullo v. Colvin, No. 12-CV-871 MAT,

2014 WL 5465458, at *6 (W.D.N.Y. Oct. 28, 2014) (citing SSR 96–8p,

1996 WL 374184, at *7 (S.S.A. 1996). The ALJ did not specifically

mention   Plaintiff’s   migraines    and   cognitive   disorder   in   her

explanation of how the evidence supported her RFC determination.

Arguably, this was error. See Green v. Berryhill, No. 1:17-cv-

00853-MAT, 2018 WL 4764895, at 5 (W.D.N.Y. Oct. 2, 2018) (finding

error where ALJ included no meaningful discussion of the impact of

claimant’s headaches or of any limitations associated with them in

the RFC).

     However, any error by the ALJ was ultimately harmless, because

the ALJ included nonexertional limitations on work-related mental

activities in the hypotheticals posed to the VE ,and the VE

testified that an individual with such limitations would be capable

of work available in the national economy. See Burkley v. Colvin,

284 F. Supp.3d 420, 424 (W.D.N.Y. 2018) (ALJ’s omission of a

specific postural limitation in her written decision was harmless

error because the VE testified there were positions existing in


                                    14
significant numbers within the national economy that could be

performed with that limitation); Wheeler v. Comm’r of Soc. Sec.,

No. 3:15-CV-105, 2016 WL 958595, at *7 n. 13 (N.D.N.Y. Mar. 7,

2016) (“Any error in the ALJ’s written opinion is harmless because

the hypothetical question posed to the VE did have the appropriate

limitations expressed.”).

      At the hearing, the ALJ accounted for Plaintiff’s migraines

and   cognitive   disorder   by    including   several   non-exertional

limitations in both of the hypotheticals posed to the VE. See T.

81-83. Specifically, the hypotheticals limited the individual to

simple, routine and repetitive tasks, with minimal changes in work

routine   and   processes,   and   only   occasional   interaction   with

supervisors, coworkers and the public. T. 81. These hypotheticals

fully accounted for the mild and moderate cognitive limitations

identified by Dr. Luna. The VE testified that an individual with

those limitations would be capable of performing several jobs that

exist in significant number in the national economy. T. 81-83. As

such, the Court finds any error in omitting cognitive limitations

from the RFC finding was harmless. See Buckley, 284 F. Supp. 3d at

424; see also, e.g., Landers v. Colvin, No. 14-CV-1090S, 2016 WL

1211283, at *4 (W.D.N.Y. Mar. 29, 2016) (finding that claimant’s

moderate limitations on concentration and attention, maintaining a

regular schedule and attendance, and functioning socially, were




                                    15
accounted for in RFC limiting claimant to simple, repetitive and

routine tasks in a low-contact work environment).

      For the reasons set forth above, the Court finds that any

error by the ALJ in failing to reference Plaintiff’s migraines and

cognitive disorder in the narrative discussion was harmless. The

ALJ thoroughly      discussed   and    considered    Plaintiff’s   treatment

history, her statements concerning her daily activities, as well as

the   medical   opinions   regarding        Plaintiff’s   functional   mental

limitations, and incorporated them into the RFC. Accordingly, the

Court finds that the RFC is consistent with the record as a whole

and is supported by substantial evidence.

                                CONCLUSION

      For the foregoing reasons, the Commissioner’s decision is

affirmed. The Commissioner’s motion for judgment on the pleadings

(Docket No. 22) is granted. Plaintiff’s complaint is dismissed

with prejudice. The Clerk of Court is directed to close this case.

      SO ORDERED.



                                       s/ Michael A. Telesca
                                      _____________________________
                                        HON. MICHAEL A. TELESCA
                                      United States District Judge


Dated:     January 10, 2019
           Rochester, New York




                                       16
